DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a sensor module with an open housing attached to a vehicle frame with a windshield, where when the windshield is raised, the windshield covers the sensor module housing opening to protect the sensor, and when the windshield is lowered, a front cover may be placed on the sensor module housing opening to protect the sensor. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claim. 
The closest prior art, Abe (US 20170274832), Beez et al. (US 20050116854), Carlson (US 20160216595), Shi (US 9112278), Takeda (US 20150042874), either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art does teach of sensor modules installed in vehicles where an opening in the module is covered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483